DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 recites the limitation "mixing the hydrocarbon stream" in the first line.  There is insufficient antecedent basis for this limitation in the claim. The hydrocarbon feed stream is not identified in claim 1, claim 2 identifies the introduction of a “hydrocarbon stream”.
Claim 5 recites the limitation "supplying the retentate" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Claim 2, recites limitations to a production of a “retentate fraction”.
Claims 7 recites the limitation "the hydrocarbon feed" in the second line.  There is insufficient antecedent basis for this limitation in the claim. The hydrocarbon feed stream is not identified in claim 1, claim 2 identifies the introduction of a “hydrocarbon feed stream”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12-13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Independent claim 1, recites that the active substrate is a catalytic active substrate. Thus, claim 12 does not further limit the parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 13, is rejected as it depends on claim 12.
 Allowable Subject Matter
Claims 1-3, 6, 8-11 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3, 6 and 8-11, the claims recite limitations to a molecular separation process, comprising:
passing a deasphalted oil stream through a reactor containing an active substrate, wherein the catalytic active substrate adsorbs heteroatom species from the deasphalted oil stream and produces a pretreated hydrocarbon feed stream essentially free of 4+ ring aromatic molecules, metal species, and heteroatom species; and 

 The closest prior art Koseoglu et al (US 2009/0120842) a process for treating a crude oil feedstream to remove or reduce the content of known undesired heteroatomic and polynuclear aromatic compounds containing nitrogen and sulfur by contacting the feedstream with one or more solid adsorbent materials selected from attapulgus clay, alumina, silica gel and activated carbon in a mixing vessel for a time that is sufficient to optimize the adsorption of the undesired compounds from the crude oil (see abstract, similar to applicant process first step); 
subjecting the mixture to atmospheric flash distillation and then to vacuum flash distillation to recover presorbed boiling ranges of products having a lowered content of the undesired compounds (see abstract, like the applicant invention Koseoglu discloses separating the treated a crude oil feedstream).
Koseoglu does not, however, disclose wherein the separation step is performed chromatographically with a simulated bed apparatus or a true moving bed apparatus, as claimed by the applicant.
In a related Art Etienne et al (US 2014/0155672) discloses a process for the separation of hydrocarbons in a simulated counter-current utilizing at least one adsorber (like the secondary step claimed by the applicant) (see abstract). 
However, the closest prior art fails teach or suggest to one of ordinary skill in the art the adsorptive and chromatographic separation process, as claimed by the applicant.
With respect to claims 14-20, the prior art Ranney discloses an acid recovery system used in a hydrolysis operation includes a chromatographic unit to provide initial separation of sugar and acid, wherein the sugar product provided by the chromatographic unit is processed to produce higher value products, such as ethanol (see Abstract).  Ranney further discloses utilizing a nanofilter, upstream of the chromatographic separator (see figure 1).

 Consequently, it is the Examiner position that the claimed inventions is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C VALENCIA whose telephone number is (571)270-7709. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JUAN C VALENCIA/Examiner, Art Unit 1771                                                                                                                                                                                                        
/Randy Boyer/
Primary Examiner, Art Unit 1771